J-S54015-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 LATY JEROME ARRINGTON                 :
                                       :
                   Appellant           :   No. 913 MDA 2019

    Appeals from the Judgment of Sentence Entered February 27, 2019
   In the Court of Common Pleas of Franklin County Criminal Division at
                      No: CP-28-CR-0001821-2017


 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 LATY JEROME ARRINGTON                 :
                                       :
                   Appellant           :   No. 1658 MDA 2019

    Appeal from the Judgment of Sentence Entered February 27, 2019
   In the Court of Common Pleas of Franklin County Criminal Division at
                     No(s): CP-28-CR-0002094-2017


BEFORE: BOWES, J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY BOWES, J.:              FILED: APRIL 29, 2020

     Laty Jerome Arrington appeals from the February 27, 2019 judgment of

sentence, which was imposed following his convictions for manufacture or
J-S54015-19


delivery of a controlled substance (fentanyl) and possession with intent to

deliver a controlled substance (fentanyl).1 After careful review, we affirm.

       Appellant’s convictions stem from the February 22, 2017 death of

Dwayne Thomas from a fentanyl and alcohol overdose.               During the police

investigation into the death of Mr. Thomas, Trooper Jeremy Holderbaum of

the Pennsylvania State Police reviewed the victim’s cell phone. There were

drug-related messages between the victim and Nathan Mills.               The police

obtained a warrant for the social media accounts of Mills, and his Facebook

messages indicated that prior to the victim’s death, Nathan Mills contacted an

identified woman to obtain heroin.             Nathan Mills informed police that he

bought what he thought was heroin from the woman, and the police located

her. The woman confirmed to police that she sold the substance to Nathan

Mills, and maintained that she thought it was heroin. She told police that her

supplier was “Chris Tate,” and that she thought she could make another

purchase from this individual. She agreed to participate in a controlled buy in

return for favorable treatment.           In the presence of police, the woman




____________________________________________


1 The appeal at No. 914 MDA 2019 (docket number 2094-2017 possession
with intent to deliver), was quashed as untimely. Appellant filed a timely PCRA
petition and obtained reinstatement of his direct appeal rights by order dated
October 2, 2019. He filed a nunc pro tunc appeal, which we designated as
No. 1658 MDA 2019. By order of March 16, 2020, that appeal was transferred
to this Panel and consolidated with his prior appeal at 913 MDA 2019. The
appeals present identical questions and briefs.


                                           -2-
J-S54015-19


(hereinafter “the CI”) texted “Chris Tate” to make arrangements to purchase

heroin. They were to meet at the Giant Grocery Store.

       Prior to the planned meeting on July 5, 2017, police searched the CI’s

belongings and vehicle. They did not search her undergarments as there was

no female police officer available. The CI did not receive currency for the

controlled buy as she maintained that she owed money to Appellant and would

use her own money. A video recorder was placed in the CI’s vehicle. When

the CI was en route to the arranged meeting place, she received a text from

the seller changing the location to Michael’s, a craft store nearby. Police set

up surveillance at the new location.             Video depicted “Chris Tate,” later

identified as Appellant, pulling up in his vehicle, getting into the CI’s vehicle,

discussing his next stops with her, and making some type of exchange with

her prior to exiting her vehicle.

       After the exchange, the CI met with police and identified Appellant as

the “Chris Tate” who previously sold her what she believed to be heroin. She

turned over to police ten bags of the substance she purchased. 2               The

substance was tested and determined to be fentanyl, not heroin.

       The CI participated in another controlled buy on July 10, 2017. By this

time, warrants were outstanding for Appellant’s arrest in Maryland and in

Pennsylvania for the earlier controlled buy.          After arranging the meeting,


____________________________________________


2 Unknown to police, the CI concealed two bags of controlled substances that
she purchased in her undergarments.

                                           -3-
J-S54015-19


Appellant instructed the CI to get him a hotel room in the Country Inn Suites

across from Cluggy’s, a family amusement center in Chambersburg. When

Appellant was getting off the highway, he texted the CI. She told him that

she had forgotten her identification and that he should wait for her in Cluggy’s.

Uniformed troopers approached him at that location and placed him under

arrest.

      Appellant’s belongings contained two cell phones, approximately $1600

in cash, and a fake Florida identification card bearing his picture and

pseudonym of Chris Tate. He was also in possession of twenty-six grams of

fentanyl, the rough equivalent of more than one thousand doses.

      Appellant was arrested and charged with the following crimes in three

separate criminal informations. At docket number 1820-2017, Appellant was

charged with drug delivery resulting in death for his involvement in the death

of Mr. Thomas on February 22, 2017.         He was charged with delivery of a

controlled substance (fentanyl) at docket number 1821-2017 for his sale to

the CI on July 5, 2017. The possession of a controlled substance with intent

to deliver charge at docket number 2094-2017 related to the events

surrounding his arrest on July 10, 2017.

      The Commonwealth provided notice to Appellant that it intended to have

a joint trial on the drug delivery resulting in death case at docket number

1820-2017, and the delivery of a controlled substance case at docket number

1821-2017. When Appellant moved to sever the cases, the Commonwealth


                                      -4-
J-S54015-19


moved to join the third case, the charge of possession with intent to deliver

at docket number 2094-2017. The trial court granted the Commonwealth’s

motion after hearing argument and considering briefs.

       Following a three-day jury trial on all three cases, the jury acquitted

Appellant of the charge of drug delivery resulting in the death of Mr. Thomas,

but convicted him of delivery at docket number 1821-2017 and possession

with intent to deliver at docket number 2094-2017. On February 27, 2019,

the court sentenced Appellant to twenty-four to 120 months of incarceration

on the delivery conviction, and a consecutive term of ninety-six to 192 months

of imprisonment on the possession conviction. Appellant filed a post-sentence

motion challenging the weight of the evidence at docket number 1821-2017

only; relief was denied.

       Appellant filed two separate appeals from his judgment of sentence at

the two docket numbers.3 The appeals were assigned numbers 913 MDA 2019

and 914 MDA 2019.           The appeal filed at 914 MDA 2019, involving the

conviction for possession with intent to deliver, was quashed as untimely.4 It

____________________________________________


3 Appellant correctly filed a separate notice of appeal at each docket number
in accordance with the Supreme Court’s directive in Commonwealth v.
Walker, 185 A.3d 969 (Pa. 2018).

4  Appellant’s post-sentence motion bore only docket number 1821-2017.
Consequently, his notice of appeal at docket number 2094-2017, filed on June
4, 2019, was untimely. We issued a rule to show cause why the appeal should
not be quashed. Appellant, through counsel, expressed his belief that since
the cases would be consolidated on appeal, the notices of appeal should be



                                           -5-
J-S54015-19


was subsequently reinstated through the PCRA, assigned No. 1658 MDA 2019,

and is consolidated for disposition herein with the appeal at No. 913 MDA

2019.

        Both Appellant and the trial court complied with Pa.R.A.P. 1925, and the

matter is ripe for our review. Appellant presents five issues:

        1) Was [Appellant’s] conviction in 1821 of 2017 against the weight
           of the evidence, and the sufficiency of the evidence?

        2) Did the Court err by refusing [Appellant’s] motion to sever his
           cases and to allow the jury to hear the two cases to which an
           appeal is filed (drug delivery and possession with intent)
           together with a drug delivery resulting in death case?

        3) Did the Court err by not granting [Appellant’s] motion to
           dismiss presented in the nature of a Habeas Motion?

        4) Did the trial court demonstrate its bias against [Appellant] by
           the nature of a sentence which clearly penalizes [him] for
           charges for which he was not convicted?

        5) Was the Court biased against [Appellant] by, per the claim of
           [Appellant], the Court referring to [Appellant] as a “Monster”
           at sentencing?

Appellant’s brief at 5.

        Appellant’s first issue purports to be both a challenge to the sufficiency

and the weight of the evidence of his conviction at docket number 1821-2017,


____________________________________________


filed together. Appellant also filed an application seeking to proceed nunc pro
tunc at No. 914. We denied the application and quashed the appeal as
untimely on August 2, 2019, because we cannot extend the time for filing an
appeal. However, Appellant availed himself of relief under the PCRA and
obtained reinstatement of his direct appeal rights.



                                           -6-
J-S54015-19


for the manufacture, delivery or possession with intent to manufacture or

deliver a controlled substance.          Appellant devotes four sentences to his

sufficiency claim in which he merely recites the legal standard.5 Preliminarily,

he fails to identify what element of the offense was not sufficiently proven.6

See Commonwealth v. Manley, 985 A.2d 256, 261-262 (Pa.Super. 2009)

(holding that the failure to identify which element of an offense was not proven

waives a sufficiency claim). Furthermore, he neglects to develop his argument

and direct us to authorities that support his contention that the evidence was

insufficient to sustain his conviction. See Commonwealth v. Spotz, 18 A.3d
244, 326 (Pa. 2011) (finding waiver for “utter lack of development” where

Appellant made general assertions and failed to present reasoned and


____________________________________________


5  In support of his sufficiency claim, Appellant merely referenced the
arguments he had advanced in support of his weight claim, thus conflating
two distinct legal challenges. See Appellant’s brief at 11 (“Arrington argues
that for the reasons set forth above, [in support of his challenge to weight of
the evidence,] this Court should rule that evidence was insufficient to convict
him of delivery of a controlled substance.”). Pennsylvania law is well settled
that “a challenge to the weight of the evidence is distinct from a challenge to
the sufficiency of the evidence in that the former concedes that the
Commonwealth has produced sufficient evidence of each element of the crime,
‘but questions which evidence is to be believed.’” Commonwealth v.
Richard, 150 A.3d 504, 516 (Pa.Super. 2016) (quoting Commonwealth v.
Charlton, 902 A.2d 554, 561 (Pa.Super. 2006).

6 Appellant was convicted at No. 1821 of delivery of a Schedule II controlled
substance (fentanyl), in violation of 35 P.S. § 780-113(a)(30). In order to be
found guilty of that offense, the Commonwealth was required to prove beyond
a reasonable doubt that Appellant knowingly made an actual or constructive
delivery of a controlled substance to another person without legal authority to
do so. Commonwealth v. Murphy, 844 A.2d 1228, 1233 (Pa. 2004).
Appellant did not specify which element was not proven.

                                           -7-
J-S54015-19


developed arguments supported with citations to relevant legal authority).

Appellant’s lack of developed argument precludes meaningful review of his

sufficiency claim, and for this reason, we find it waived. Accord Estate of

Whitley, 50 A.3d 203, 209 (Pa.Super. 2012) (requiring appellate brief to

include a pertinent discussion of the issue raised and citation to pertinent

authorities, or suffer waiver); Lackner v. Glosser, 892 A.2d 21 (Pa.Super.

2006) (explaining arguments that are not properly developed are waived on

appeal as meaningful review is precluded).

      In contrast, Appellant devotes considerable argument to his claim that

the verdict was against the weight of the evidence. Such a claim is addressed

in the first instance to the discretion of the trial court. As we explained in

Commonwealth v. Stokes, 78 A.3d 644, 650 (Pa.Super. 2013):

      A new trial should not be granted because of a mere conflict in the
      testimony or because the judge on the same facts would have
      arrived at a different conclusion. A trial judge must do more than
      reassess the credibility of the witnesses and allege that he would
      not have assented to the verdict if he were a juror. Trial judges,
      in reviewing a claim that the verdict is against the weight of the
      evidence, do not sit as the thirteenth juror. Rather, the role of
      the trial judge is to determine that notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them
      or to give them equal weight with all the facts is to deny justice.
Id. In short, a verdict should not be overturned on this basis unless “it is so

contrary to the evidence as to shock one’s sense of justice.” Commonwealth

v. Cash, 137 A.3d 1262, 1270 (Pa. 2016).

      Our standard of review when presented with a weight of the evidence

claim is distinct from the standard of review applied by the trial court:

                                     -8-
J-S54015-19


      Appellate review of a weight claim is a review of the exercise
      of discretion, not of the underlying question of whether the
      verdict is against the weight of the evidence. Because the
      trial judge has had the opportunity to hear and see the evidence
      presented, an appellate court will give the gravest consideration
      to the findings and reasons advanced by the trial judge when
      reviewing a trial court's determination that the verdict is against
      the weight of the evidence. One of the least assailable reasons
      for granting or denying a new trial is the lower court's conviction
      that the verdict was or was not against the weight of the evidence
      and that a new trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (internal citations

omitted) (emphasis in original).

      Appellant maintained at trial that food stamps were exchanged, not

drugs.   However, the CI refuted that claim, testifying that while she had

exchanged food stamps with Appellant on occasion, this was a drug

transaction. In its opinion denying Appellant’s post-sentence motion, the trial

court thoroughly discussed the weight of the evidence. It expressly rejected

Appellant’s food stamp explanation and placed greater weight on the

testimony of the CI that she routinely purchased what she believed was heroin

from Appellant, and that she did not give him food stamps on this occasion.

See Trial Court Opinion, 5/9/19, at 8-9. The court found it significant that

“no food stamps were recovered from [the CI] at any time before or after the

controlled buy.” Id.   The court also credited the CI’s testimony that no

currency was supplied by the police for the controlled buy because she used

her own money that she owed Appellant. Id. at 9. Moreover, the court found

that Appellant’s food stamp story failed to account for the CI’s “credible


                                     -9-
J-S54015-19


testimony that the controlled buy was a drug transaction.” Id. In conclusion,

the trial court stated, “[t]he jury’s credibility determinations and ultimate

verdict do not shock our sense of justice.” Id.

      On appeal, Appellant points out the following facts: (1) the arresting

officer did not search the CI’s undergarments; (2) she secreted two packets

of controlled substances in her brassiere; and (3) the CI admitted that she

could have brought the drugs to the controlled buy. Appellant’s brief at 8.

Additionally, Appellant contends that the video of the transaction did not

depict the delivery of drugs, and the recorded discussion was not about drugs.

      The foregoing information about the CI was placed before the jury.

Furthermore, the jury and the court saw and heard the video. Appellant is

merely rehashing the arguments he made at trial, which the jury rejected, as

was its prerogative. See Commonwealth v. Flor, 998 A.2d 606, 626 (Pa.

2010) (reaffirming that the jury is entitled “to believe all, part, or none of the

evidence, and credibility determinations rest solely within the purview of the

fact-finder”). We find no abuse of discretion on the part of the trial court in

concluding that the verdict was not against the weight of the evidence, and

no relief is due on that basis.

      Appellant’s second issue is that the trial court erred in refusing to sever

the delivery case at docket number 1821-2017 from the PWID charge at

docket number 2094-2017, as well as the drug delivery resulting in death

charge filed at docket number 1820-2017. He filed a motion to sever in which


                                     - 10 -
J-S54015-19


he alleged that he would be prejudiced by a joint trial as his defenses in the

cases were different and he could not selectively exercise his right to testify.

He maintained that joinder would result in the admission of prejudicial prior

and subsequent bad acts evidence, as evidence admissible in one action would

come in where it was inadmissible in the other. The trial court denied the

motion.

      Whether separate criminal informations should be consolidated for trial

is within the sole discretion of the trial court.   We will reverse only for “a

manifest abuse of discretion or prejudice and clear injustice to the defendant.”

Commonwealth v. Robinson, 864 A.2d 460, 481 (Pa. 2004).                It is the

appellant’s burden to establish prejudice. Commonwealth v. Melendez—

Rodriguez, 856 A.2d 1278, 1282 (Pa.Super. 2004) (en banc).

      Pa.R.Crim.P. 582 and 583 govern joinder and severance.           Rule 582

provides that offenses charged in separate indictments or informations, as

herein, may be tried together if

      (a) the evidence of each of the offenses would be admissible in
         a separate trial for the other and is capable of separation by
         the jury so that there is no danger of confusion; or

      (b) the offenses charged are based on the same act or
         transaction.

Pa.R.Crim.P. 582(A)(1).

      Rule 583 permits courts to order separate trials if joinder of offenses for

trial would prejudice a party. Prejudice, for purposes of this rule, “must be

greater than the general prejudice any defendant suffers when the

                                     - 11 -
J-S54015-19


Commonwealth’s evidence links him to a crime.”           Commonwealth v.

Ferguson, 107 A.3d 206, 210 (Pa.Super. 2015) (quoting Commonwealth v.

Lauro, 819 A.2d 100, 107 (Pa.Super. 2003).        Rather, it is prejudice that

“would occur if the evidence tended to convict the appellant only by showing

his propensity to commit crimes, or because the jury was incapable of

separating the evidence or could not avoid cumulating the evidence.” Id.

      Appellant claims that joinder was inappropriate under Rule 582 as the

evidence of each of the offenses was not admissible in separate trials on those

offenses, and furthermore, the jury could not separate them. Moreover, he

contends that the offenses were not based on the same transaction. Appellant

claims that he was prejudiced by the joinder as it had a chilling effect on his

constitutional right to testify in his own defense at trial. He argues that he

may have chosen to testify in one of the cases, and not in another, an option

that joinder precluded.

      The Commonwealth maintained that evidence of each offense was

properly admissible in separate trials for each of the other offenses as they

were related and formed a logical narrative.     It was the Commonwealth’s

theory that Appellant supplied fentanyl to the CI, who provided it to

Appellant’s co-defendant Nathan Mills. Mills provided it to the victim, who

died of an overdose.       In investigating the fatal overdose case, the

Commonwealth obtained a pseudonym of the individual thought to have

supplied the fentanyl. The controlled buy at docket number 1821-2017 was


                                    - 12 -
J-S54015-19


arranged months later to permit police to ascertain the real identity of “Chris

Tate.” The July 10, 2017 controlled buy was arranged to facilitate Appellant’s

arrest pursuant to a warrant.      At the time of his arrest, Appellant had

controlled substances in his possession. The Commonwealth maintained that

the jury could keep each offense separate, and that Appellant would not be

unfairly prejudiced by joinder.

      In   denying   Appellant’s   motion    to   sever,   and   granting   the

Commonwealth’s motion to consolidate, the trial court reasoned that evidence

of each offense was admissible in a separate trial for the others to prove

identity and the chain of events that became the history of the case. See

Pa.R.E. 404(b)(2) (providing that evidence of another crime may be

admissible to prove, inter alia, opportunity, absence of mistake); see also

Commonwealth v. Brown, 52 A.3d 320, 326 (Pa.Super. 2012) (admissible

under the res gestae exception, defined as a “situation where the distinct

crimes were part of a chain or sequence of events which formed the history

of the case and were part of its natural development”).

      In the trial court’s view, “the evidence of each of the offenses involved

similar fentanyl arrangements between [Appellant] and the CI, and formed a

complete story by identifying Appellant as seller ‘Chris Tate,’” and thus, “the

evidence of each of the offenses is admissible in a separate trial for the

others.” Trial Court Opinion, 7/3/18, at 5. Moreover, the court found the

evidence capable of separation by the jury to avoid danger of confusion. Id.


                                    - 13 -
J-S54015-19


It reasoned that the jury could separate the first drug transaction involving

co-defendant Mills and resulting in the fatal overdose from the second

transaction, a controlled buy involving the CI several months later. Id. at 6.

Finally, the third offense involved Appellant’s possession of fentanyl when he

was arrested.    The trial court noted that the jury, in fact, was capable of

separating the evidence related to the two charges as indicated by its not

guilty verdict on the drug delivery resulting in death charge.     Trial Court

Opinion, 6/12/19, at 12 (citing Commonwealth v. Cole, 167 A.3d 49, 57

(Pa.Super. 2016) (concluding from acquittal on several counts “that the jury

clearly was able to parse the evidence involved in each individual case”).

      We agree with the trial court that the evidence of each of the offenses

would have been admissible at separate trials for the others. Furthermore,

the evidence related to the drug delivery resulting in death was relevant to

prove identity and provide the sequence of events leading up to the controlled

buy and Appellant’s arrest. The jury was capable of separating the evidence

of the three distinct offenses.

      As to prejudice, the court rejected Appellant’s notion that the evidence

of the other crimes only served to show his propensity to commit crimes. The

court found, “[a]t a minimum, the proffered evidence establishes identity and

forms a complete story.” Id. at 6. Moreover, his prior record would only be

admissible if he chose to testify at trial.    We find no manifest abuse of

discretion on the part of the trial court.


                                      - 14 -
J-S54015-19


      Appellant’s third issue involves the denial of his habeas motion.

Appellant argues that the Commonwealth failed to meet its burden of offering

prima facie evidence at the preliminary hearing of each of the elements of the

crime charged, or establish probable cause to believe that Appellant

committed the crime. See Appellant’s brief at 16 (citing Commonwealth v.

Ricker, 120 A.3d 349 (Pa.Super. 2015); Commonwealth v. McBride, 595
A.2d 589 (Pa. 1991), and Commonwealth v. Mullen, 333 A.2d 755 (Pa.

1975)). According to Appellant, the failure to obtain a female police officer to

conduct a thorough search of the CI’s clothing prior to the buy, and the fact

that, unknown to police, she secreted two bags of controlled substance in her

undergarments, were grounds for dismissal of the charges.

      It is well-settled that once a defendant has been convicted of an offense

beyond a reasonable doubt, any defects regarding the sufficiency of the

evidence   adduced    at   a   preliminary     hearing   are   deemed   harmless.

Commonwealth v. Wilson, 172 A.3d 605, 610 (Pa.Super. 2017) (citing

Ricker, supra at 353).         Having been convicted of the delivery charge,

Appellant cannot now challenge the denial of his pretrial habeas corpus

motion. Hence, no request for relief can be entertained on this claim.

      Appellant’s fourth and fifth issues are challenges related to discretionary

aspects of his sentence. He alleges that his sentence is the result of trial court

bias, as demonstrated by the trial court’s own words at sentencing.            He

maintains further that he was penalized for a crime for which he was acquitted,


                                      - 15 -
J-S54015-19


and that the transcript was edited to remove the trial court’s reference to him

as a “monster.”7         The Commonwealth counters that the discretionary

sentencing claims are waived as Appellant did not challenge his sentence in a

post-sentence motion, nor file a Rule 2119(f) statement with his appellate

brief.

         A defendant is not entitled to appellate review of discretionary aspects

of sentencing as a matter of right. In order to invoke appellate jurisdiction,

the defendant must satisfy a four-part test: (1) file a timely notice of appeal;

(2) preserve the issue at sentencing or in a motion to modify or reconsider

sentence; (3) file a statement in his appellate brief pursuant to Rule 2119(f);

and (4) present a substantial question.




____________________________________________


7 By Appellant’s own admission, he did not bring the “monster” comment to
his attorney’s attention until after his post-sentence motion was filed and after
receipt of the sentencing transcript in which the comment does not appear.
See Appellant’s brief at 18. Appellant subsequently alleged in his Rule
1925(b) concise statement that the sentencing transcript had been altered to
delete the trial court’s reference to him as a “monster.” Since Appellant was
present and would have heard such a comment at sentencing, we fail to
understand how the accuracy of the transcript had any bearing on Appellant’s
ability to raise the claim in a timely post-sentence motion.

In its June 12, 2019 Rule 1925(a) opinion, the trial court stated that Appellant
did not address any objection to the trial court about the accuracy of the
sentencing transcript. While Appellant states in his brief that a hearing was
held on this issue on July 25, 2019, and that he testified that he heard the
“monster” comment, the certified record contains no mention of such a
hearing.



                                          - 16 -
J-S54015-19


       Although Appellant filed timely notices of appeal from judgment of

sentence at Nos. 1821-2017 and 2094-2017, he did not preserve his

discretionary sentencing issue in a post-sentence motion, file a Rule 2119(f)

statement, or indicate the nature of the substantial question presented under

the Sentencing Code.8 Thus, he has failed to invoke appellate review of his

discretionary sentencing claims, and we will not address them.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/29/2020




____________________________________________


8 Having reviewed the certified record in its entirety, we note the following.
Prior to imposing a standard range sentence, the trial court refused the
Commonwealth’s request to assess the costs of the forensic pathologist and
hear a victim impact statement from the family affected at docket number
1820-2017. In doing so, the court stated, “I need to make very clear that the
sentence I am imposing today on the two counts that the jury found Mr.
Arrington guilty of I can only consider the facts and circumstances of those
charges.” N.T. Sentencing Hearing, 2/27/19, at 4.

                                          - 17 -